Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 5-7, 10, 14-16, 18-22 are pending in the current application.
2.	This application is a DIV of 15/038,927 filed 05/24/2016 now US 10,351,590.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2021 has been entered.
Claim Rejections/Objections Withdrawn
4.	The rejection of canceled claims is withdrawn. The rejection of claim 10, 14-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.  The rejection of claim 18-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn since the claim does not require treatment only administration. 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
5.	 The rejection of claims 1, 5-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is maintained. Applicant's representative arguments submitted on September 30, 2021 have been fully considered but are unpersuasive. The remarks rely on a number of publications that are post-filing.  As per MPEP 2164.05(a) "The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling ∼ 75% of AD cases with HpScl and ∼ 30% of AD cases without HpScl..... Cairns and colleagues detected TDP-43 pathology in just 15% of AD patients....a subsequent study that evaluated the incidence of TDP-43 pathology in Lewy body disorders, TDP-43-positive inclusions were observed in 30% of AD cases with concomitant dementia with Lewy bodies (DLB), 7% of Parkinson’s disease (PD) cases, and 19% of PD cases 
Most importantly, even if there was a clear relationship between TDP-43 aggregates and AD, PD or FTD and elimination of these protein aggregates led to disease treatment, there is no evidence that the claimed compounds interact with TDP-43 in any manner.  Applicant's representative fails to point to any experiment that demonstrates any interaction with TDP-43 or a reduction in TDP-43 aggregates in vitro or otherwise.  In fact, the mutant ALS study mice in Experiment of Example 6 showed TDP43A315T in the spinal cord after the experimental treatment.  “After 15 weeks, the mice were sacrificed, and the expression of the mutant TDP-43A315T protein in the spinal cord of each mouse was confirmed by an antibody immunofluorescence or western blot test.” [Page 26 last line to page 27].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for treating amyotophic lateral sclerosis, does not reasonably provide enablement treating Alzheimer’s disease, Parkinson’s disease, or frontotemporal lobar degeneration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is 
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

 (A)  The claims are drawn to treating such diverse disorders as Alzheimer's Disease, Parkinson's Disease and the many diseases described as frontotemporal lobar degeneration. Frontotemporal lobar degeneration is a general term that describes a group of disorders based on their neuropathology that cause damage and dysfunction of the frontal and temporal lobes of the brain. Frontotemporal degeneration clinical subtypes are organized according to:
1. progressive behavior/personality decline – behavioral variant FTD (bvFTD), Pick’s disease
2. progressive language decline – primary progressive aphasia (PPA), which comes in semantic, nonfluent-agrammatic, or logopenic variants (svPPA, naPPA, lvPPA)
3. progressive motor function decline – progressive supranuclear palsy (PSP), corticobasal syndrome, FTD with amyotrophic lateral sclerosis (FTD-ALS), FTD with motor neuron disease (FTD-MND).
(B) This is a medical invention requiring the treatment of complex diseases. 
(D) One of ordinary skill is a medical doctor. 
(C) (E) The existence of a single compound for treating amyotophic lateral sclerosis, Alzheimer’s disease, Parkinson’s disease, and frontotemporal lobar degeneration is contrary to our present understanding of pharmacology and medicine.   There is no basic causal link between all neurological diseases and the pathway discussed in the specification.  The specification discusses the background of Amyotrophic Lateral Sclerosis (ALS) on page 1-4 but does not provide any explanation how other diseases could be treated.  According to the discussion the protein TDP-43 is associated with ALS.
 (F)  In the instant case we have been given very limited information as to what the compounds are doing pharmacologically.  The only information in the specification related to neurological function are two assays, Example 2 and Example 6.  The Example 2 is an assay with “Transgenic GFAP-luciferase mice generated 15 in the laboratory of Dr. J.P. Julien were used to assess the ability of the withanolides to inhibit astrogliosis associated with inflammation induced by lipopolysaccharide (LPS) exposure....In these transgenic mice, the firefly luciferase reporter gene is under the control of a 12 kb DNA fragment of the glial fibrillary acidic protein (GFAP) promoter (Caliper Life Sciences). The luciferase reporter is inducible following LPS administration resulting in GFAP transcriptional regulation. If the administration of test compounds following the injection of LPS decreases LPS-induced astrogliosis in GFAP-luc mice, this is visualized as a reduced bioluminescent signal upon imaging.” According to the specification “The results showed a significant decrease in the bioluminescent signal in mice treated with either 4-O-methyl WA or 27-O-methyl WA compared to mice treated with saline-DMSO alone (Figure 1 A)” It is not clear what disease this is intended to model.
	Example 6 uses a transgenic mouse model of ALS developed by Swarup.  Two compounds were tested, 4-OMethyl WA and 27-O-Methyl WA.  The animals were injected with the 
According to the graph in D) in Figure 6, “D) Accelerating rotarod analysis of mice at various ages from 8 weeks to 52 weeks reveal that TDP-43G348C mice had significant differences in rotarod latencies at 36 weeks of age, TDP-43A315T at 38 weeks and wild-type TDP-43 at 42 weeks of age as compared with non-transgenic control mice. A two-way ANOVA with repeated measures followed by Bonferroni adjustment was used for statistical analysis, *P50.01, **P50.001. Data represent means  SEM of three independent trials (n = 12 mice/group).”  So while 
(G)  The application has provided no working examples of the treatment of any disease.  There is no explanation how the activity shown could be used to treat human beings.  The Example 2 is an attempt to model neuroinflammation, but is not correlated with any disease treatment.  LPS induces a complex inflammatory cascade.  Similar models are discussed in Nazem “Rodent models of neuroinflammation for Alzheimer’s disease” Journal of Neuroinflammation (2015) 12:74, pages 1-15. Under the heading “Immune challenge-based models;
Lipopolysaccharide (LPS)-induced neuroinflammation

A commonly studied model of neuroinflammation is LPS-induced neuroinflammation which represents the current standard paradigm to study neuroinflammation both in vivo [42,43] and in vitro [26,44]. LPS, also known as endotoxin, is a component of the outer membrane of gram-negative bacteria. LPS binds CD14 on microglia membranes. The LPS-CD14 complex then interacts with the toll-like receptor-4 (TLR-4) [26,45], which, in turn, activates microglia by initiating signal transduction cascades leading to rapid transcription and release of proinflammatory cytokines [46] (including IL-1, IL-6, IL-12, p40, and TNF-α), chemokines (for example, CCL2, CCL5, and CXCL8), the complement system proteins (for example, C3, C3a, and C5a receptors) [46], as well as antiinflammatory cytokines like IL-10 [47] and transforming growth factor-β (TGF-β) [48]. 

Different paradigms of LPS-induced neuroinflammation exist with respect to the route of administration, duration of exposure and age of the animals [49]. While chronic central administration of LPS can induce memory and learning deficits analogous to AD cognitive decline [50], systemic LPS administration led to selective hippocampal impairment in context-object discrimination but not spatial memory [51]. Moreover, Bordou and colleagues recently investigated the role of duration of exposure to LPS as well as the age of exposed rats on the neuroinflammatory response to LPS. Male rats at three age groups of young (3 months), middle-aged (9 months), and aged (23 months) received continuous infusion of picomolar levels of LPS (or artificial CSF as control) into their fourth ventricle [49] The duration of exposure was either 3 or 8 weeks. Among all cytokines, TNF-α increase in response to LPS infusion was similar in different age groups [49]. However, in contrast to young rats, IL-1β did not significantly increase after 3 weeks of infusion in middle-aged and aged rats. Instead, aged rats had significantly increased IFN-γ compared with younger rats [49]. Among rats of the 

Neurodegenerative structural changes from LPS induced neuroinflammation take weeks to appear as discussed above and elsewhere in Nazem.  The LPS in example 2 was only administered 24 hrs. prior to doing the imaging.  Alzheimer's Disease involves tau and -amyloid proteins, although its exact cause is unknown. “However, while the development of these plaques and tangles has been implicated in the pathology of AD, it is uncertain whether they are a cause or an effect.  Currently, there are no approved treatments to halt or slow the progression of AD, though medications are available to treat the cognitive symptoms of the disease and potential new agents are currently under clinical trial.” [Emphasis added.] University of Cambridge John van Geest Centre for Brain Repair School of Clinical Medicine “Alzheimer’s disease and tauopathy” Online “http://www.brc.cam.ac.uk/research/alzheimers-disease-and-tauopathy/” accessed September 10, 2015. According to Tomohiro Chiba "Emerging Therapeutic Strategies in Alzheimer's Disease" Intech 2013, 181-225, Table 1 on page 196 shows that none of the disease modifying therapies work. This leads Chiba to the conclusion: "Disease-modifying therapy for AD is not yet available despite vast efforts on drug development and plenty of candidate drugs. As shown in Table 1, failure rate of phase II and III clinical trials for AD are extremely high, meaning not only that current in vitro or pre-clinical models of AD can hardly predict the clinical efficacy but also that drugs, which showed only a mild effect in phase II studies, would eventually fail in phase III studies."
Whether the 24 hour LPS induced neuroinflammation model is a model of neuroinflammation is unclear and the relationship to any reduction in neuroinflammation to 
Alzheimer disease is a progressive dementia with unknown etiology that affects a growing number of the aging population. Increased expression of inflammatory mediators in postmortem brains of people with Alzheimer disease has been reported, and epidemiological studies link the use of anti-inflammatory drugs with reduced risk for the disorder. On the initial basis of this kind of evidence, inflammation has been proposed as a possible cause or driving force of Alzheimer disease. If true, this could have important implications for the development of new treatments. Alternatively, inflammation could simply be a byproduct of the disease process and may not substantially alter its course. Or components of the inflammatory response might even be beneficial and slow the disease. To address these possibilities, we need to determine whether inflammation in Alzheimer disease is an early event, whether it is genetically linked with the disease and whether manipulation of inflammatory pathways changes the course of the pathology. Although there is still little evidence that inflammation triggers or promotes Alzheimer disease, increasing evidence from mouse models suggests that certain inflammatory mediators are potent drivers of the disease.

The link between TDP-43 and Alzheimer’s Disease is argued by applicants’ representative to be established by a publication to Wilson, Int. J, Clini Exp Pathol. 4:147-155, 2011.  According to Wilson, “While initially thought to be relatively specific to ALS and FTLD-TDP, TDP-43 pathology has now been detected in a number of other neurodegenerative diseases, many associated with tau pathology, including Guam Parkinson dementia complex and Alzheimer's disease (AD). TDP-43 pathology is detected in 25% to 50% of AD cases, especially those with more severe clinical phenotype and greater Alzheimer type pathology, as well as AD cases with hippocampal sclerosis (HS).”  A detection of TDP-43 is as Wilson puts it “associated” with disease, however this does not establish a causative role for TDP-43 in such diseases.  “It is well-established that widespread transcriptional changes accompany the onset and progression of Alzheimer’s disease. Because of the multifactorial nature of this neurodegenerative disorder and its complex relationship with aging, however, it remains unclear whether such changes are the 16,36 In the current study, we were able to identify and quantify 69 significantly differentially regulated proteins among which 46 have been previously implicated in AD pathogenesis. The remaining 23 proteins comprise novel proteins that have not previously been reported to be related to AD. Among the 69 significantly regulated proteins, 28 proteins showed a significance of p < 0.01 (Figure 2).”  (Musunuri “Quantification of the Brain Proteome in Alzheimer’s Disease Using Multiplexed Mass Spectrometry”   J. Proteome Res. 2014, 13, 2056−2068.) TAR DNA-binding protein 43 is not on the list. “Mainly, these proteins play key roles in energy metabolism, cholesterol metabolism, glycolysis, inflammatory response, oxidative stress, synaptic functions, stress response, signal transduction, membrane trafficking, and cellular transport mechanisms.” Even if the assumption were true and elimination of these protein aggregates led to disease treatment, there is no evidence that the compounds interact with TDP-43 in any manner.  There is no experiment that demonstrates any interaction with TDP-43 or a reduction in TDP-43 aggregates in vitro or otherwise.  In fact, the mutant ALS study mice in Experiment of Example 6 showed TPD43A315T in the spinal cord after the experimental treatment.  “After 15 weeks, the mice were sacrificed, and the expression of the mutant TDP-43A315T protein in the spinal cord of each mouse was confirmed by an antibody immunofluorescence or western blot test.” [Page 26 last line to page 27].  Thus the compounds have no effect on TDP-43.  
ALS
“ALS is a fatal, neurodegenerative disease that affects thousands of individuals each year. The disease destroys motor neurons that control the voluntary movement of muscles, resulting in paralysis and death, typically within 5 years from diagnosis (Mitchell, 2010). ALS has mainly been described as motor neuron disease, but it is now recognized that widespread neurodegeneration can also manifest itself in the form frontotemporal dementia (FTD) in subsets of patients (Ferrari, 2011). Approximately 10% of ALS cases have been classified as familial in nature, meaning that there is a heritable component that can be traced within a family pedigree (Kurland and Mulder, 1955). Currently available FDA approved treatments focus mainly on symptomatic interventions; 
ALS has no predictive animal models.  A SODM mutant mice strain developed by Gurney et. al., but is not correlated with treatment in humans.  See Julien, J.-P. "Transgenic mouse models of amyotrophic lateral sclerosis" Biochimica et Biophysica Acta 1762 (2006) 1013-1024: "Yet, mice are not humans and sometimes therapeutic approaches that confer benefits with mouse models might fail in a human trial.  A good example is creatine, a compound believed to improve mitochondrial function. Creatine administered in drinking water was found to extend the longevity of mice expressing mutant SOD1 [115,116]. However, a clinical trial of creatine was found to be ineffective in human ALS [117]. So, the results in mouse models should be interpreted with caution. Many factors must be considered including pharmacokinetics, as well as routes and timing of drug administration. There is also the question of validity of the mutant SOD1 mice as models of gene defects that account for only 2% of ALS cases." (pg. 1091 column 2).     
Regarding the performance of the TDP-43A315T transgenic mice of Swarup in the rotorod test,   Dawson “Animal models of neurodegenerative diseases” Nature Neuroscience 2018 VOL 21, 1370–1379 discusses the problems with these models at the cellular level:
Important caveats for animal modeling are that the repertoire of RNAs bound by TDP-43 differs between species and RNA processing alterations elicited by TDP-43 dysfunction are largely distinct between mice and humans. Numerous transgenic rodents expressing human TDP-43 have been generated, with or without disease-causing mutations and under various promoters78,85. Overexpression of TDP-43 induces a severe lethal phenotype independent of the presence of mutation78,85

TDP-43 mutations are relatively rare and account for 4% of familial forms of ALS.” Today, >50 missense mutations in the TARDBP/TDP-43 gene have been described in patients with FTLD/ALS. There is no evidence that the A315T mutation is the primary mutation of the familial forms.  Even if the model of the A315T mouse were accepted and A315T were the primary mutation it would only be relevant for 0.4% of ALS cases. “Numerous pathological cellular mechanisms are identified in ALS and have been recently reviewed [2]. This includes oxidative stress, mitochondrial defect, axonal transport impairment, protein aggregation, excitotoxicity, endoplasmic reticulum stress, abnormal RNA processing and neuroinflammation with a role of non-neuronal cells.”  Picher-Martel discusses the various forms of ALS and their causes which do not involve mutant TDP-43.
According to the arguments, inhibiting NF-kB is the source of the activity for treating ALS, however inhibition of NF-kB does not lead to disease treatment according to Crosio “Astroglial Inhibition of NF-kB Does Not Ameliorate Disease Onset and Progression in a Mouse Model for Amyotrophic Lateral Sclerosis (ALS)” PLoS ONE March 2011 | Volume 6 | Issue 3 | e17187:
 	Motor neuron death in amyotrophic lateral sclerosis (ALS) is considered a ‘‘non-cell autonomous’’ process, with astrocytes playing a critical role in disease progression. Glial cells are activated early in transgenic mice expressing mutant SOD1, suggesting that neuroinflammation has a relevant role in the cascade of events that trigger the death of motor neurons. An inflammatory cascade including COX2 expression, secretion of cytokines and release of NO from astrocytes may We have attempted rescue of transgenic mutant SOD1 mice through the inhibition of the NF-kB pathway selectively in astrocytes. Here we show that despite efficient inhibition of this major pathway, double transgenic mice expressing the mutant SOD1G93A ubiquitously and the dominant negative form of IkBa (IkBaAA) in astrocytes under control of the GFAP promoter show no benefit in terms of onset and progression of disease. Our data indicate that motor neuron death in ALS cannot be prevented by inhibition of a single inflammatory pathway because alternative pathways are activated in the presence of a persistent toxic stimulus.”  

Most recently applicant appended a paper to Stephenson, “Although it is well established that TDP-43 aggregates are a key pathological finding in ALS, it is unclear whether they are a causal mechanism of neuronal death or a consequence of upstream events.” Stephenson,  p. 37, cols. 1. However as applicant points out Stephenson also states in the same section on page 37, “[t]he TDP-43 A315T is currently the most ideal TDP-43 mouse model as it demonstrates both phenotype and pathology.” Stephenson also concludes on page 41, “Thus, models carrying the TDP-43 pathology may be most representative of the ALS population, however, models representing a range of subgroups should be used for a true assessment of disease modifying therapies.” While there are no effective animal models of ALS and the model is not correlative with disease treatment it is used by workers in the field to model ALS to some degree and is accepted as evidence of enablement for treating ALS.  
Parkinson’s Disease
There is a basic lack of understanding of Parkinson's disease and its proximal cause.  The protein -synuclein is involved, but the relationship between -synuclein and Parkinson’s is not clear, as discussed DeWeerdt “Parkinson's disease 4 Big Questions” Volume 538, October 2016, S17, answers Question 2, “What is the role of the α-synuclein protein?” 
The brains of people with Parkinson’s contain characteristic clumps of α-synuclein. But whether
these clumps are the cause or merely a marker of the disease is not yet certain.

Kalia “Parkinson’s disease” Lancet 2015; 386: 896–912 discusses the etiology of the disease and shows that it is caused by a complex set of genetic and environmental factors summarized in Figure 2. “Available therapies for Parkinson’s disease only treat symptoms of the disease.”  There are several classes of drugs that have been used to treat the disease to provide symptomatic relief. These are grouped as motor or non-motor symptoms summarized in Tables 2 and 3 respectively.  None of these therapies are related to the mechanism discussed in the specification. In hindsight, earlier expectations that a single agent could be capable of achieving this might have been naive. The underlying causes of the disease are heterogeneous, and multiple cellular processes are variably involved in neurodegeneration in Parkinson’s disease (figure 3).”  There are animal models but they are not that good, see Jackson-Lewis “Animal models of Parkinson’s disease” Parkinsonism and Related Disorders 18S1 (2012) S183–S185, states that “MPTP is the gold standard model”.  The specification has no models of Parkinson’s disease or data related to the treatment of Parkinson’s. There is no explanation as to how all the other CNS diseases could be treated through such a mechanism involving mutant isoforms of TDP-43.  According to the arguments the paper to Wilson supports treatment of Parkinson’s Disease, however Wilson mentions only a “Guam Parkinson dementia complex” which is not the claimed subject matter in claim 1 which is simply listed as “Parkinson’s disease”. Guam Parkinson dementia complex is not Parkinson’s Disease per se, but Lytico-bodig disease, sometimes Guam disease, or amyotrophic lateral sclerosis-parkinsonism-dementia (ALS-PDC).  
(H)  Presumably to use this invention one would need to test the compounds against all the various diseases in humans or use correlative animal models.  Based upon the complexity of the disease and the almost complete lack of successful therapeutic strategies, the lack of any experiment in vitro or otherwise.  In fact, the mutant ALS study mice in Experiment of Example 6 showed TPD43A315T in the spinal cord after the experimental treatment.  “After 15 weeks, the mice were sacrificed, and the expression of the mutant TPD-43A315T protein in the spinal cord of each mouse was confirmed by an antibody immunofluorescence or western blot test.” [Page 26 last line to page 27].  Thus the compounds have no effect on TDP-43.  It is clear that one could not use the full scope if this invention that has no working examples in this unpredictable art without undue experimentation.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625